OFFICE   OF THE ATTORNEY        GENERAL         OF TEXAS
                      AUSTIN




               f   ~010        ZVZ   of   thb   Qoa8tftutfoa dbo&wu

                    ahnil     hold or a&lre     ES bhr
                    th8a     oab olril  Of$iOb of bmd‘ta-
              TVthat       of ;TuBt10. of Pbaoo, Qoantr
Honorabie   hank B. Lloyd, pig. 2   .~


          The or.rIoa or cloudy aoml8sIoner being speolally
wroeptad In thI8'SeotIontha oaaa stated by you does not oome
+lthin the prohlbltlontharaoi.

           Thera 18, howaver, another prohibitionagainst duel,
.orriae holUIngpredIoeted upan the inoompatIbIlItpor the re-
~speotireoffloem, whathsr suoh orrio     oqaa wIthIn the axpro
 p,roh.tbItiqpS$~&aw dr nbt;  Who prohIbItIonot suoh dual orrio.
 holdIng w~th'~bi~ot'to~ino~~tIble offioaa is grounded upon
 the 8oundr8t'publI8policy and 18 w6l.lentablishadIn the daol-
 8Ion8 of thi8 Z&at& See Blenoourtf. Parker, 27 T&x. 558s
 IStateT. Btiakaahorr~ 66 Tax. 45.t Thomas f. Absmathy Oounty
 Ltno Indo enbutt 6ahool DiettrIat, 290 8. ~W.,l52;8tato Y. Martin,
 51 8. w. s 28) 8s     808 aho our OpInlon Wo: Q-2640.whoraInwo
 abrirrod'upbn tha.authorItWOf 8uoh'doaIlrIOnilthat tha 9tl$es8
 of Justloo OS the Peaoo andCountp CORDOI~SIOB~~  wera tneompatible
 InthI8, that the OonrmiasiOne+s~  Court Ia required by law to ap-
 proro the.aooduntaor JustIoe8 'oftha.Peaoo r0r roe8 in orblndt
 aotions.

           A oe@eful madIng or .thotiok oradioatlonlaw,~(E.B.
lfo.77,. Qh. 53, PIrat &llad~See~on, &lab Lag181atur8k;oolr-.oon-
~iinoo8 us that the dutIb8 or the LIventook Sanitary Cotissbn
mombsra and ot.tho member8 c$ tho Corina18sIoner8t Court ara in-
oompatlbleIn thI8, that by Seation 5 of that Aot (anb llaawhera
therein) the LIre8took ShnItsrJr~OmmIseIon' Is given broadspow018
with respoot to the exsrolse of which there Is Imposed upon the
OommI8sioner8'Court of any oounty afreotod thereby the duty OS
oomplylng and oooperatlngto the extant of oo.nstru~tIng   or sup-
plyIng,allneoeasary faoIlltIe8 for the purpose of dipping oattlo,
horses, mules, jaok8 and jonnat under the 8upervIeIonof the
Inspeotorsor the Lite8took Sanitary OonnuIssfon,   euoh iaaflitiier
to be furnished at the oxpenw or the County.

           The law thus praaorlbingtha re8paotive dutIe8 of.
 members of the Sanitary CommIs8ionand the County OommIsaloner8-
 the ona being prImam and paramount,the other being seoondary
 and 8ubordInete~nneoesearIly oreatee an Inoompatlbilitythat
.                                                                                  .   ..-.
             ,
                                                                                              720




    Boaorablo       Prank 8. Lloyd,   pago   3

    would forbid one por8on holding          and   lxoroIai.n(& both   OmOO8
    at tho 8=. tiS8.

                    fntr the80 OOlZ8fdOMtiOll8 ib fOuW8         that yourinquIry
    8hould       bo amwere   in the drimdir0.

                                                     row8   very   bruly,